J-S18023-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                            IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA
                            Appellee

                       v.

DANIEL ROLANDO WILLIAMS-VILLEGA

                            Appellant                       No. 1530 MDA 2015


            Appeal from the Judgment of Sentence August 27, 2015
              In the Court of Common Pleas of Lancaster County
             Criminal Division at No(s): CP-36-CR-0002203-2015


BEFORE: BOWES, J., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                               FILED FEBRUARY 25, 2016

        Daniel Rolando Williams-Villega appeals from his judgment of sentence

imposed in the Court of Common Pleas of Lancaster County after he entered

a negotiated plea of guilty to one count each of firearms not to be carried

without a license and false identification to law enforcement authorities.

Williams-Villega also pled guilty to summary counts of no rear lights and

driving with license suspended.                Counsel has petitioned this Court to

withdraw     his representation of Williams-Villega pursuant to            Anders,




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S18023-16


McClendon and Santiago.1               Upon review, we affirm Williams-Villega’s

judgment of sentence and grant counsel’s petition to withdraw.

        In order to withdraw pursuant to Anders and McClendon, counsel

must:     (1) petition the Court for leave to withdraw, certifying that after a

thorough review of the record, counsel has concluded the issues to be raised

are wholly frivolous; (2) file a brief referring to anything in the record that

might arguably support an appeal; and (3) furnish a copy of the brief to the

appellant and advise him of his right to obtain new counsel or file a pro se

brief to raise any additional points that the appellant deems worthy of

review.     Commonwealth v. Hernandez, 783 A.2d 784, 786 (Pa. Super.

2001). Counsel must also state his reasons for concluding his client’s appeal

is frivolous.    Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).

        Instantly, counsel’s petition states that he has made an examination of

the record and concluded that there are no non-frivolous issues to pursue on

behalf of Williams-Villega.        Counsel indicates that he supplied Williams-

Villega with a copy of the brief and a letter explaining his right to proceed

pro se,2 or with newly-retained counsel, and to raise any other issues he

believes might have merit. Counsel has also submitted a brief, setting out

____________________________________________


1
  Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
McClendon, 434 A.2d 1185 (Pa. 1981); and Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009).
2
    Williams-Villega has not submitted any filings to this Court.



                                           -2-
J-S18023-16


the sole issue Williams-Villega wished to raise and, pursuant to the dictates

of Santiago, explains why he believes the issues to be frivolous.        Thus,

counsel has substantially complied with the requirements for withdrawal.

        Counsel having satisfied the procedural requirements for withdrawal,

this Court must conduct its own review of the proceedings and render an

independent judgment as to whether the appeal is, in fact, wholly frivolous.

Commonwealth v. Wright, 846 A.2d 730, 736 (Pa. Super. 2004).                On

appeal, Williams-Villega asserts that he entered an invalid plea because

counsel provided him with false information.

        Williams-Villega’s claim implicates the effectiveness of trial counsel.

Claims of this nature are generally not ripe for review on direct appeal. In

Commonwealth v. Holmes, 79 A.3d 562 (Pa. 2013), our Supreme Court

reaffirmed its holding in Commonwealth v. Grant, 813 A.2d 726 (Pa.

2002), holding that “claims of ineffective assistance of counsel are to be

deferred to PCRA[3] review; trial courts should not entertain claims of

ineffectiveness upon post-verdict motions; and such claims should not be

reviewed upon direct appeal.” Holmes, 79 A.3d at 576.         The Court noted

two narrow exceptions to this broader rule: (1) extraordinary cases “where

the trial court, in the exercise of its discretion, determines that a claim (or

claims) of ineffectiveness is both meritorious and apparent from the record

____________________________________________


3
    Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546.



                                           -3-
J-S18023-16


so that immediate consideration of relief is warranted[;]” and (2) allowing

review for “good cause shown,” such as the shortness of a sentence, or

“multiple, and indeed comprehensive, ineffectiveness claims if such review is

accomplished by a waiver of PCRA rights[.]” Id. at 577-78, 580. Neither of

these exceptions is applicable in the instant matter. Accordingly, Williams-

Villega’s ineffectiveness claims are premature and we are unable to address

their merits here. This is without prejudice, however, to Williams-Villega’s

right to raise the claims in a timely PCRA petition.

      Judgment of sentence affirmed; petition to withdraw granted.

      Judge Strassburger joins the Memorandum.

      Judge Bowes concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/25/2016




                                     -4-